DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' Response to Restriction Requirement, received 1-5-2021, is acknowledged.  Applicants elect, without traverse, Invention I, claims 21-38, drawn to composition comprising bacteria, classified in A61K 39/00.
	Claims 39, and 40 have been canceled.
Claims 21-38 are pending and under consideration.
Specification
The disclosure is objected to because of the following informalities:
Page 1, the priority statement must be updated to show that application 15/986,369 is now U.S. Pat. No. 10,646,520.
Page 4, lines 4-5, "count, decreased serum albumin" should be count, and decreased serum albumin".
Page 21, line 14, "e.g." should not be in italics for consistency with the rest of the specification.
Page 23, line 25, "e.g." should not be in italics for consistency with the rest of the specification.
Page 24, line 10, "e.g." should not be in italics for consistency with the rest of the specification.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim recites the limitation "The composition of claim 21" in line 1.
There is insufficient antecedent basis for this limitation in the claim because claim 21 is drawn to a "therapeutic composition" not just to "a composition".
Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim recites the limitation "The composition of claim 21" in line 1.
There is insufficient antecedent basis for this limitation in the claim because claim 21 is drawn to a "therapeutic composition" not just to "a composition".
Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim recites the limitation "The composition of claim 23" in line 1.
There is insufficient antecedent basis for this limitation in the claim because claim 21, from which claim 24 ultimately depends, is drawn to a "therapeutic composition" not just to "a composition".
Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim recites the limitation "The composition of claim 21" in line 1.
There is insufficient antecedent basis for this limitation in the claim because claim 21 is drawn to a "therapeutic composition" not just to "a composition".
Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim recites the limitation "The composition of claim 21" in line 1.
There is insufficient antecedent basis for this limitation in the claim because claim 21 is drawn to a "therapeutic composition" not just to "a composition".
Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim recites the limitation "The composition of claim 21" in line 1.
There is insufficient antecedent basis for this limitation in the claim because claim 21 is drawn to a "therapeutic composition" not just to "a composition".
Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim recites the limitation "The composition of claim 21" in line 1.
There is insufficient antecedent basis for this limitation in the claim because claim 21 is drawn to a "therapeutic composition" not just to "a composition".
Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim recites the limitation "The composition of claim 21" in line 1.
There is insufficient antecedent basis for this limitation in the claim because claim 21 is drawn to a "therapeutic composition" not just to "a composition".
Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim recites the limitation "The composition of claim 21" in line 1.
There is insufficient antecedent basis for this limitation in the claim because claim 21 is drawn to a "therapeutic composition" not just to "a composition".
Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim recites the limitation "The composition of claim 30" in line 1.
There is insufficient antecedent basis for this limitation in the claim because claim 21, from which claim 31 ultimately depends, is drawn to a "therapeutic composition" not just to "a composition".
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim recites the limitation "The composition of claim 21" in line 1.
There is insufficient antecedent basis for this limitation in the claim because claim 21 is drawn to a "therapeutic composition" not just to "a composition".
Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim recites the limitation "The composition of claim 21" in line 1.
There is insufficient antecedent basis for this limitation in the claim because claim 21 is drawn to a "therapeutic composition" not just to "a composition".
Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim recites the limitation "The composition of claim 33" in line 1.
There is insufficient antecedent basis for this limitation in the claim because claim 21, from which claim 34 ultimately depends, is drawn to a "therapeutic composition" not just to "a composition".
Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim recites the limitation "The composition of claim 33" in line 1.
There is insufficient antecedent basis for this limitation in the claim because claim 21, from which claim 35 ultimately depends, is drawn to a "therapeutic composition" not just to "a composition".
Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim recites the limitation "The composition of claim 21" in line 1.
There is insufficient antecedent basis for this limitation in the claim because claim 21 is drawn to a "therapeutic composition" not just to "a composition".
Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim recites the limitation "The composition of claim 25" in line 1.
There is insufficient antecedent basis for this limitation in the claim because claim 21, from which claim 37 ultimately depends, is drawn to a "therapeutic composition" not just to "a composition".
Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim recites the limitation "The composition of claim 28" in line 1.
There is insufficient antecedent basis for this limitation in the claim because claim 21, from which claim 38 ultimately depends, is drawn to a "therapeutic composition" not just to "a composition".
Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 is the composition of claim 21, wherein the Clostridiales VE202-05 bacteria, the Clostridium scindens bacteria, the Blautia producta bacteria, or a combination thereof are lyophilized.
Because the claim recites "or", it is unclear if all of the listed bacteria are lyophilized, or, if it is only the combination is lyophilized.
Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 33 is the composition of claim 21, wherein the composition is formulated for oral, nasogastric, or rectal administration.
It is unclear what other components are required to be in said composition in order to "formulate" said composition for oral, nasogastric, or rectal administration.

Conclusion
Claims 22-38 are not allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        January 14, 2021